FOURTH AMENDMENT TO ADMINISTRATION AGREEMENT This Amendment to Administration Agreement is entered into this27th day of August, 2015, by and between Baird Funds, Inc., a Wisconsin corporation (the “Corporation”), and Robert W. Baird & Co. Incorporated (the “Administrator”).This Amendment amends the Administration Agreement dated September 29, 2000 by and between the Corporation and the Administrator, as previously amended (the “Administration Agreement”). This Amendment hereby amends and restatesExhibit Aof the Administration Agreement in its entirety as follows: Name of Series Date Added Baird Intermediate Bond Fund September 29, 2000 Baird Core Plus Bond Fund September 29, 2000 Baird Aggregate Bond Fund September 29, 2000 Baird Intermediate Municipal Bond Fund March 30, 2001 Baird Short-Term Bond Fund August 31, 2004 Baird Ultra Short Bond Fund December 31, 2013 Baird Short-Term Municipal Bond Fund August 31, 2015 Baird Core Intermediate Municipal Bond Fund August 31, 2015 Other than the amendment and restatement ofExhibit Aas set forth above, the Administration Agreement shall remain in full force and effect without change. BAIRD FUNDS, INC. ROBERT W. BAIRD & CO. INCORPORATED By: By: Name: Name: Title: Title:
